Citation Nr: 9933857	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-00 1041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for herniated disc 
disease.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left transverse process of L2, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  This appeal was subsequently transferred 
to the Regional Office in St. Louis, Missouri.  This case is 
before the Board after two prior Board REMANDS in November 
1995 and May 1997.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's herniated disc disease and his period of service or 
his service-connected fracture.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation.

3.  The veteran's residuals of an L2 fracture are productive 
of no more than slight limitation of motion of the lumbar 
spine.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for herniated 
disc disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a transverse fracture of L2 have not been 
met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.71a, 5292 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran's original contention was that he incurred an 
initial injury to his back while repairing a car on the base 
in January 1969.  The car fell off the jack that was 
supporting it onto the veteran, pinning him to the floor.  
The veteran later changed his statement to allege that he 
originally injured his back during a helicopter crash in July 
1966.  His description of the helicopter crash is 
corroborated by a statement of [redacted] who was also on 
board the helicopter, and assisted the veteran in exiting the 
helicopter as the veteran had been trapped in his seat.  The 
veteran has also stated that he was involved in a second, and 
possibly a third, helicopter crash some time during service.  
He stated that he noticed pain in his back after each crash.  
After separation from service, the veteran continued to 
experience pain and stiffness in his back and eventually 
sought treatment in 1981.  He was treated at VA medical 
facilities for several years, and in 1986 began receiving 
treatment from private medical providers.  He underwent 
several surgical procedures by private surgeons in the mid- 
and late 1980's and in 1990.  In 1993, he had a dorsal column 
stimulator surgically implanted in his spine to alleviate his 
pain.  He is now confined to a wheel chair and maintains that 
he is housebound.

Service medical records do not contain any entries pertaining 
to treatment for injuries sustained in a helicopter crash.  
There are records documenting treatment for back injuries 
sustained on December 31, 1968 when a car the veteran was 
working on slipped off the jack and fell on him.  X-rays 
taken at that time revealed a fracture of the left transverse 
process of L-2.  The veteran was hospitalized for 
approximately 10 days and discharged to duty with a three-
week profile.  At the time of discharge from the hospital he 
had no complaints.  On examination at discharge from the 
hospital, he had no lower or upper back tenderness or muscle 
spasm, and he had full range of motion.  He separated from 
the service three months later, and at his discharge 
examination in April 1969, the veteran's musculoskeletal 
system was noted to be normal.

There are no post-service records of treatment for the 
veteran's back until the 1980's.  However, it is significant 
to note that the veteran was hospitalized after being hit by 
a car while riding a bicycle in November 1972.  At that time, 
x-rays were taken of the cervical spine which were normal.  
It was noted at admission that the veteran had a history of a 
concussion in September 1971.  In February 1981, he was 
admitted to a VA Medical Center (VAMC) for two months when he 
was experiencing seizures.  There were no complaints of back 
pain at the time.

In June 1981, a VA compensation and pension examination was 
performed.  The veteran complained of low back pain, sciatic 
nerve pain in both legs, inability to lift, bend or sit for 
prolonged periods.  An x-ray series of the lumbosacral spine 
was taken which showed no abnormalities.  Based on the 
examination, the veteran was granted service connection in 
July 1981 for residuals of a fracture of the left transverse 
process at L-2, with an evaluation of 20 percent.

In April 1983, a special orthopedic examination was 
performed.  He was diagnosed with previous history of a 
fracture at L2 with residual discomfort.  X-rays showed tiny 
and inconspicuous marginal osteophytes in the lumbar spine, 
but with vertebral bodies otherwise normal.  There was no 
significant pathology.  By rating decision of May 1983, the 
evaluation of the veteran's residuals of L2 fracture was 
reduced to 10 percent.

In July 1983, the veteran was admitted to the VAMC in 
Kerrville, Texas due to pain after lifting a car battery.  He 
gave a history of his back trouble beginning in 1969, when 
the car fell on him.  There was no mention of the helicopter 
accident.  A daily low back exercise program was recommended.

In August 1983, the veteran was hospitalized at the Audie 
Murphy VAMC in Texas due to complaints of a three-week 
history of low back pain, radiating to the left lower 
extremity, buttocks, groin, posterior thigh and leg, and all 
the toes.  The pain was precipitated by the veteran's lifting 
his young daughter above his head.  A myelogram was 
performed, revealing findings consistent with a herniated 
disc at L-4-5.  The veteran remained in the hospital for a 
few weeks and was engaged in physical therapy.  The veteran 
wished to have surgery, but surgery was not recommended by 
his treating physicians.

In March 1986, the veteran began treatment with a private 
physician, Dr. Hughes.  At his recommendation, the veteran 
had a lumbar myelogram in March 1986, which showed central 
anterior extradural indentation at L4-L5, consistent with a 
bulging or herniated disc.  In May 1986, the veteran was 
admitted to Angelo Community Hospital, and Dr. Hughes 
performed a lumbar hemilaminotomy at L-4-5 on the right, a 
diskectomy at L-4-5 and foraminotomy at the right L-5 nerve 
root.

The veteran continued private treatment and in August 1986 
was admitted to Angelo Community Hospital due to acute lumbar 
back pain.  During that hospitalization, two caudal blocks 
were performed by Dr. Hughes to alleviate pain.  The veteran 
continued to suffer pain, and the following week a third 
caudal block was performed by another physician, Dr. Thomas.

In November 1986, the veteran reported to the Audie Murphy 
VAMC for a discogram at L3-4, L4-5 and L5-S1.  As the 
discogram results were normal except for a mild posterior 
bulge at L4-5, surgery was not recommended.  The veteran was 
dissatisfied with the advice of VA medical personnel, and 
left the hospital against medical advice.

In October 1986, the veteran underwent a lumbar myelogram, x-
ray and bone scan at Angelo Community Hospital.  The bone 
scan was normal.  The x-ray showed minimal degenerative 
changes, but was otherwise negative.  The lumbar myelogram 
showed focal central and slightly right-sided extradural 
defects at the L4-5 disc space consistent with a herniation.  
The myelogram was very similar to that seen in March 1986.

In December 1986, the veteran was again admitted for 
evaluation of his recurrent lumbar back pain with right leg 
radiculopathy.  A lumbar myelogram did not show any 
significant changes from previous myelograms.  There was a 
central bulge at L4-5 and perhaps a slight amount of 
decreased filling of the right L5 nerve root.  Surgical 
intervention was not recommended at that time as the 
veteran's symptoms seemed to be somewhat improved.

However, only two weeks later, the veteran complained of 
severe back and right leg pain.  A CT scan of the lumbar 
spine was performed, but no new abnormalities were 
discovered.  Essentially, his pathology was unchanged.  He 
was scheduled for surgery the following week, with the 
warning that it was not a guarantee that it would improve his 
condition and could worsen it.  Thus, in January 1987, a 
repeat lumbar hemilaminotomy was performed at L-4, 5 on the 
right and a diskectomy at L-4, 5.  Dr. Hughes progress notes 
show that the veteran's symptoms improved during subsequent 
months.

The veteran was apparently doing fairly well following those 
two procedures, until he fell at work in May 1990.  Thus, in 
mid-1990, the veteran began treatment with another private 
physician, Dr. Fox, in Omaha, Nebraska.  In August 1990, Dr. 
Fox performed a foraminotomy on the right L4-L5 at Methodist 
Hospital.  Two weeks later the veteran fell at home which 
resulted in increased low back pain, and "spasms" and right 
lower extremity discomfort.  He reported to the hospital, was 
admitted, and was treated with medication.  At that time he 
was given a possible diagnosis of early post-operative nerve 
root inflammation.

In October 1991, the veteran was again admitted to Methodist 
Hospital for evaluation due to increasing pain.  He was 
diagnosed with residuals of three lumbar disc ruptures and 
operations, low back strain and psychophysiological muscle 
reaction.  A lumbosacral spine x-ray series was performed.  
Films showed mild lumbar degenerative changes and prominent 
vascular calcification.  There were no other findings.  He 
was treated conservatively.

At VAMC recommendation, an MRI of the lumbar spine was 
performed in November 1991, showing mild spinal stenosis at 
L4-5, status post right hemilaminectomy.  There was no 
evidence of recurrent disc herniation at any level.  
Narrowing of the disc space and decreased signal at L4-5 
level was consistent with degenerative disc disease.  He was 
given a TENS unit at the VAMC, and physical therapy was 
recommended.

In January 1992, he was admitted to Jennie Edmundson Hospital 
for a lumbar myelography.  It was felt that the veteran was 
not a candidate for surgery as three previous operations had 
not helped.  He was advised to lose weight.  A selective 
nerve block of L5 was done to relieve symptoms.

An undated letter received in October 1992 from Dr. Weibel 
states that the veteran is confined to a wheel chair and 
crutches due to chronic severe degenerative joint disease, 
which has left him with severe bilateral lower extremity 
weakness.  A December 1992 letter from Dr. Kenneth Follett 
states that the veteran was seen in November 1992 at the 
neurosurgery outpatient clinic of the University of Iowa 
Hospitals.  The following day, he underwent temporary 
implantation of a dorsal column stimulator, and a permanent 
stimulator was implanted several days later.  He reported 
improvement of his symptoms. A December 1992 letter from Dr. 
Follett clarifies that the dorsal column stimulator was 
implanted at the L1-L2 level.

In March 1993, the veteran had a VA spine examination.  The 
veteran was confined to a wheelchair.  X-rays showed the 
spinal stimulator, an ovoid calcific density at the L4 
transverse spinous process, atherosclerotic vascular disease, 
and mild degenerative disc disease of the mid lumbar spine.  
There was no definite old or new trauma to L2 detected.  As 
the examiner had no prior studies for review, he found no 
radiographic evidence of a herniated disc, and was unable to 
discuss whether it was related to the service-connected 
fracture.  In an addendum, however, the examiner stated his 
opinion that the veteran's sensory deficits did not follow 
any particular dermatomal pattern.  The examiner was puzzled 
that while the dorsal column stimulator alleviated the pain, 
the veteran still complained of sensory deficit and was 
dependent on the wheelchair.  The examiner stated that the 
veteran did not describe symptoms consistent with a herniated 
nucleus pulposus at the time of his helicopter accident, as 
the symptoms at that time were limited to severe back pain 
without radicular pattern.  Due to the multiple back injuries 
subsequent to the original injury, it was possible that the 
herniated nucleus pulposus occurred at a later date, possibly 
without any significant trauma.

The claims file contains documents showing the veteran 
received home health services through St. Francis Home Health 
from October 1993 to September 1994.

There are records from Dr. Harr dated January 1994 through 
July 1997, showing treatment for acute episodes with the 
veteran's back after a number of falls out of his wheelchair.

The file contains an April 1994 letter from Mr. Zirfas, a 
vocational rehabilitation counselor, stating that the veteran 
was wheelchair bound.  There is also a June 1994 letter from 
Ms. Bond, a physical therapist, stating that the veteran was 
being treated for a low back strain incurred when he slipped 
while transferring to his wheelchair.  Ms. Bond stated that 
the veteran had no strength or control in his lower 
extremities and was totally dependent on his wheelchair for 
mobility.

In January 1996, the veteran had another VA examination of 
the spine.  On physical examination, the veteran had no fixed 
deformity other than the decreased strength in his lower 
extremities.  His back musculature was within normal limits.  
He had forward flexion of the lumbar spine of about 90 
degrees, backward extension of about 25 degrees, lateral 
flexion of 40 degrees and rotation of 35 degrees on both the 
right and left sides.  There was no evidence of pain on range 
of motion.  He had decreased range of motion with some muscle 
weakness in the calves, thighs and feet.  He was unable to 
ambulate or bear weight on his lower extremities.  X-rays 
showed mild degenerative changes.  He was diagnosed as status 
post lumbar fracture and multiple surgical interventions with 
progressive paraplegia.

A VA spine examination was performed in July 1996.  The 
veteran had decreased strength and sensation in the lower 
extremities, including his feet.  Ankle jerks were present on 
the left but absent on the right.  Position and sensory were 
intact on the left side.  His vibration sense was intact but 
decreased.  His gait difficulty was due to weakness in the 
lower extremities and some sensory impairment was attributed 
to the old back surgeries.  An electromyogram (EMG) was 
performed in August 1996.  The EMG was not completed as the 
veteran could not tolerate the test.  His right common 
peroneal nerve was normal.  The right posterior tibial nerves 
were normal.  No other findings were made as the test was 
incomplete.

Another VA examination, for diseases of the spinal cord, was 
performed in July 1996.  After a thorough review of the 
veteran's history as documented in the claims file, the 
examiner stated the it was difficult to know whether the 
veteran ever had a disc herniation due to the multiple 
surgeries.  None of the surgeons ever saw a herniated disc, 
as documented in the operative reports.  Also, the L-2 
transverse process fracture, for which the veteran has 
service connection, does not presently appear on radiographs.  
Radiographs from December 1995 showed good preservation of 
the lumbar disc spaces, some facet arthrosis at L-4/5, but 
were remarkably normal overall.  It appeared to this examiner 
that the veteran is suffering from a post-laminectomy 
syndrome, and that laminectomy may never have been indicated.  
The examiner did not believe the veteran had a disc 
herniation as a result of a helicopter accident, but probably 
had some lumbar strain or perhaps degenerative disc 
pathology.  However, that specific question has been obscured 
due to the five lumbar operations of questionable indication.  
The examiner felt that the veteran's paresthesias may be a 
psychological manifestation.  A CT scan in July 1996 showed 
minimal degenerative changes of both the thoracic and 
lumbosacral spines and no significant focal or diffuse spinal 
canal stenosis.

In October 1996, an examination was performed for the VA on a 
fee basis by Kansas University Physicians.  The examiner 
reviewed x-rays from December 1995 and stated that the degree 
of degenerative disc disease shown was normal for someone of 
the veteran's age.  Review of CT scan from July 1996 found 
there was evidence of the spinal stimulator, and some loss of 
normal concavity at T7 and T8, but that the scan was 
otherwise unremarkable.  In giving his history, the veteran 
related his confinement to the wheelchair to his 1990 
laminotomy and foraminotomy by Dr. Fox, when he awoke with 
severe back and leg pain, and associated weakness and spasm.  
On examination, the veteran appeared comfortable in his 
wheelchair.  He had no spasm or other deformity, and no fixed 
deformity.  His deep tendon reflexes were 2+ and symmetrical.  
His motor strength was best characterized by inconsistency.  
At times, his muscle strength seemed very good, approaching a 
normal level.  He described a stocking sensory deficit to 
light touch from knees to toes and posterior thighs.  On 
examination of the feet, he had fairly well maintained heel 
pad callosities, unusual with the history of inability to 
ambulate.  Musculature of the back was normal.  His range of 
motion was inconsistent and might be considered invalid.  
Forward flexion ranged from 40 to 65 degrees.  Extension 
varied to about 15 degrees.  Left lateral flexion was 20 
degrees, right lateral flexion was 19 degrees, left rotation 
was 20 degrees and right rotation was 20 degrees.  There was 
no objective evidence of pain on motion.  The examiner 
diagnosed status post L2 transverse process fracture by 
history, with no evidence of deformity or residual on 
clinical exam or x-ray.  He further diagnosed history of 
degenerative disc disease, possible herniation at the lumbar 
level manifested by low back and leg pain with history of 
surgeries in 1986, 1987 and 1990 and implantation of a dorsal 
column stimulator in 1993.  Finally, he diagnosed chronic 
pain syndrome.  The examiner went on to comment that there is 
no evidence that the transverse process fracture of L2 is 
contributing to the present pain syndrome.  Additionally, the 
veteran demonstrated significant abnormalities on the 
physical examination that made the findings almost impossible 
to interpret.  His motor strength testing was so inconsistent 
and marked by giving way, it was difficult to assess.  His 
sensory exam was so bizarre and non-physiologic, it was 
difficult to ascribe to any neurologic pattern.  These 
findings suggested the veteran was exhibiting evidence of 
chronic pain syndrome and symptom magnification suggestive of 
chronic illness behavior or secondary gain.  Finally, there 
was no evidence of spinal stenosis in the areas studied by CT 
scan, qualified by the fact that the veteran had repeated 
surgeries at L-4,5.

In May 1997, the veteran had a hospital admission at St. 
Francis Hospital after falling out of his wheel chair.  He 
arrived intoxicated and was diagnosed with a neck sprain.

There is a July 1997 letter in reference to the veteran's 
disability claim from Dr. Dean of St. Francis Family Health 
Care.  Dr. Dean examined the veteran's overall health, 
including his back condition.  The veteran was noted to have 
a dorsal column stimulator, causing paresthesias and numbness 
below the waist.  He had no muscle tone or movement of the 
lower extremities.  He had absent reflexes in the lower 
extremities, but did have some sensation in the lower 
extremities.  In summary, the veteran was diagnosed with 
paraplegia from spinal stenosis and disc disease, but it is 
not stated on what basis Dr. Dean reached this diagnosis.  It 
was advised he get a motor operated wheelchair to ease his 
shoulder pain.

In April 1999, the Board solicited an expert medical opinion 
to assess whether there is a relationship between the 
veteran's in-service injuries and his chronic disc pathology 
and/or herniated disc disease.  The Board further asked for 
the opinion to state whether there was a relationship between 
the veteran's service-connected fracture of the left L2 
transverse process and those above-noted disorders.  The 
responsive June 1999 letter, signed by a VA orthopedics 
physician, summarizes the veteran's medical history referable 
to his back, and concludes that the fracture of L2 is not 
related to the subsequent back surgeries.  Further, the post-
service back injuries and seizures precipitated the recurrent 
back and leg pain.  He never had myelographic, EMG criteria 
or physical neurological deficits requiring surgery.  His 
current chronic low back pain is a result of multiple 
surgeries.  The chronic disc pathology was not related to in-
service injuries.  The service-connected fracture of L2 did 
not cause or initiate the disc pathology or herniated disc.

At his personal hearing in May 1992, the veteran testified 
that during Operation Hastings in 1966 he was involved in a 
controlled helicopter crash during which he was pinned to the 
frame of the seat and had to be pulled loose by another 
service member.  He stated that at that time he had a badly 
sprained right ankle and a back injury, and that he was given 
medication for the pain.  He testified that his back was x-
rayed at that time, but he was not informed whether there 
were any abnormal findings.  He testified that he was in a 
second helicopter crash when his helicopter landed too close 
to another and the blades made contact.  At that time he also 
noted back pain and was given Tylenol with codeine.  He 
stated that he was in a third crash, when a helicopter was 
attempting to land quickly due to enemy fire, and flew into a 
tree.  The pilot was killed, and the helicopter landed with 
great impact.  Again, he was treated by medics with pain 
medication.  He alluded to another injury in 1969, but did 
not elaborate.  He testified that he began treatment for back 
pain in 1981, and further described his hospital admissions 
and surgeries throughout the 1980's and early 1990's.

The claims file also contains several statements from the 
veteran's wife, essentially recounting the veteran's story 
and providing her recollection of his medical history.

In addition, the file contains the written account of [redacted] 
[redacted], a fellow service member, dated in July 1992, who was 
involved in a helicopter crash with the veteran.  Mr. [redacted] 
states that in July 1966, they were aboard two Sea Knight 
helicopters which were flying in tandem and were under fire.  
These helicopters flew too close together and the blades 
became entangled.  The helicopter the veteran and Mr. [redacted] 
were in hit a tree, and the pilot and another Marine were 
killed.  After impact, Mr. [redacted] helped the veteran out of 
his seat as he was trapped.  The veteran was at that time 
complaining of low back pain.  As they were under continuous 
enemy attack for two days, no flights were possible for re-
supply or medical reasons.  Mr. [redacted] does not indicate 
anything further about the veteran's medical condition at 
this time.  He goes on to state that in September 1966, the 
veteran injured his ankle and had to be flown out of the area 
to a MASH unit.  Mr. [redacted] assisted him in being evacuated 
and recalls that at that time the veteran also complained of 
low back pain.

The file also contains numerous newspaper clippings about the 
Vietnam Era.  In addition, the file contains an employment 
record of Western Iron Works documenting the veteran's 
absence from work in March 1986 due to a back injury while 
working in the yard.  In April 1986, the veteran's wife 
phoned his employer to say the veteran had a ruptured disc 
and would need to be off work for 2-3 months.


B.  Legal Analysis

1.  Service connection for herniated disc disease

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a).  Furthermore, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
resulting from the aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  A claim for secondary service connection, 
like all claims, must be well grounded.  Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  

A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

In order to establish the nexus component of a well-grounded 
claim, the veteran must present competent medical evidence 
linking his current condition to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  In the absence of competent medical 
evidence linking the current disability to an in-service 
injury or disease, service connection is not established.  
See Epps, 126 F.3d at 1467-68.

The veteran intermittently advances two different theories 
for his disc pathology.  First, he argues that his herniated 
disc and related back disorder were caused by the helicopter 
crash in 1966.  Second, he argues that these conditions were 
caused by the service-connected L2 transverse fracture 
incurred in 1969 when a car fell on him.  Both of these 
theories, however, require competent medical evidence to 
support them.  The March 1993 VA examiner opined that the 
reported helicopter symptoms were not consistent with a 
herniated disc.  

The VA examiner in July 1996, who evaluated for diseases of 
the spinal cord, stated that he did not believe the veteran 
had suffered a herniated disc in a 1966 helicopter crash.  
The medical opinion comes close to well grounding part of the 
veteran's claim but, in the Board's opinion, it falls short.  
The opinion is that he did not believe the veteran suffered a 
herniated disc as a result of the helicopter accident but 
that he probably had some lumbar strain or perhaps 
degenerative disc pathology.  The examiner concluded that the 
specific question was obscured due to the lumbar operations 
of questionable indication.  A reading of the examiner's 
entire opinion, set forth on page 9 of the Board's decision 
convinces the Board that the opinion does not well ground the 
claim.  He attributed most of the veteran's pain to the 
surgeries, in particular, to the laminectomy.  He also 
believed that much of the  subjective pain was a 
psychological manifestation.

The examiner at the October 1996 examination provided no 
indication that the fracture residuals of L2 or any other 
incident of service was related to the veteran's current 
pathology.

Finally, the recent medical expert opinion dated in June 1999 
is that the veteran's herniated disc disease is not related 
to his service-connected fracture and was not caused by an 
in-service injury.  According to the opinion, there was no 
medical evidence that the veteran had neurological symptoms 
at the time of his claimed helicopter accident in 1966 or at 
any time up until his multiple surgeries.  Furthermore, it is 
impossible to tell at this time, subsequent to the many 
surgical interventions, whether there ever was a herniated 
disc.  The examiner attributed the veteran's current chronic 
pain condition to the many post-service injuries and 
surgeries, and not to either an incident in service or the L2 
fracture.

In sum, the radiographic evidence essentially shows 
degenerative changes consistent with age and evidence of the 
prior surgeries at L-4/5.  While the veteran is competent to 
say that he sustained a back injury in service, there is no 
medical evidence that the veteran sustained a herniated disc 
in any of his injuries in service.   Nor is there any 
competent medical evidence that the veteran's chronic back 
pain and lower extremity paresthesias are related to his L2 
fracture.  There is no competent medical evidence that the L2 
fracture of the transverse process is related to any 
subsequent pathology that the veteran developed in the 
1980's.  The medical evidence is that the veteran's symptoms 
are related to overly aggressive surgery and multiple post-
service accidents, as well as psychophysiological factors.  

As the veteran's claim for service connection for herniated 
disc disease lacks the required element of a nexus between 
the current disorder and either to the period of service or 
to a service-connected disability, it is not well grounded.  
Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him further in 
developing the facts pertinent to his claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  As the Board is not aware 
of the existence of additional available evidence that might 
well ground the veteran's claim, a duty to notify does not 
arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


2.  Increased evaluation for L2 fracture

The veteran contends that the evaluation assigned for his 
residuals of a left transverse process L2 fracture should be 
increased to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, it is noted that 
the veteran's claim alleges an increase in severity of the 
service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Symptoms of the veteran's service-connected disability must 
be distinguished from his low back symptoms arising from his 
nonservice-connected disorder.  The veteran's service-
connected disability of vertebral fracture, akin to arthritis 
due to trauma, is evaluated under appropriate limitation of 
motion codes.  The veteran's fracture of a lumbar vertebrae 
is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  A 40 percent 
evaluation is assigned for severe limitation, a 20 percent 
for moderate limitation, and a 10 percent for slight 
limitation.  On range of motion testing in January 1996, the 
veteran had only slightly limited range of motion of the 
lumbar spine.  Limited range of motion exhibited during the 
fee basis examination in October 1996 was considered by the 
examiner to be invalid.  As the veteran is already 
compensated at 10 percent for slight limitation of motion, 
there is no basis for an increased evaluation for the 
service-connected disability.


ORDER

Service connection for herniated disc disease is denied.

An increased evaluation for residuals of a fracture of the 
left transverse process of L2, currently evaluated as 10 
percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

